Per Curiam.
The objection that it does not appear that the declaration of the deceased as to the person who inflicted the wound was made under a sense and belief of impending death, is not well taken. At least one witness testified that he stated, before any declaration regarding the infliction of the wound, that he would die; it is not necessary that each witness testifying to the declaration shall also by his testimony definitely fix the belief of the person making the declaration • the sense of impending death may be shown by one witness, and the declaration proved by another. The statement made to the witness Elmore, “ In case you turn me I will die,", taken with the other testimony, does not tend to show a hope or expectation of recovery.
We see no error in the ruling as to the evidence of the witness Easley prejudical to the defendant.
Judgment affirmed.
McKiestry, J., and Boss, J., dissent. We think the testimony of Easley as to statements of Olivas was clearly inadmissible.
Sharpsteie, J., did not participate.